Name: Commission Directive 1999/46/EC of 21 May 1999 amending Council Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  employment;  education
 Date Published: 1999-06-02

 Avis juridique important|31999L0046Commission Directive 1999/46/EC of 21 May 1999 amending Council Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (Text with EEA relevance) Official Journal L 139 , 02/06/1999 P. 0025 - 0026COMMISSION DIRECTIVE 1999/46/ECof 21 May 1999amending Council Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 40, Article 47(1) and (2), first and third sentences, and Article 55 thereof,Having regard to Council Directive 93/16/EEC of 5 April 1993 to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications(1), as last amended by Commission Directive 98/63/EC(2), and in particular Article 44a thereof,(1) Whereas Italy has made a reasoned request for the designations of gynaecology-obstetrics, ophthalmology and respiratory medicine to be amended for that Member State in the list of specialised medicine common to all Member States, and for the designations of clinical biology, microbiology-bacteriology, plastic surgery, gastro-enterology, endocrinology and physiotherapy to be amended for that Member State in the list of specialised medicine peculiar to two or more Member States;(2) Whereas Italy has made a reasoned request for the designations of biological chemistry, diagnostic radiology, radiotherapy and geriatrics to be included for that Member State in the list of specialised medicine peculiar to two or more Member States: whereas, with regard to diagnostic radiology and radiotherpy, the list of specialised medicine common to all the Member States should therefore be amended;(3) Whereas Spain and Italy have made a reasoned request for community medicine to be included for these Member States in the list of specialised medicine peculiar to two or more Member States;(4) Whereas the measures laid down by this Directive conform with the opinion of the Committee of Senior Officials on Public Health set up by Council Decision 75/365/EEC(3),HAS ADOPTED THIS DIRECTIVE:Article 1Article 5(3) of Directive 93/16/EEC is hereby amended as follows:(a) under "gynaecology-obstetrics", the designation "ostetricia e ginecologia" appearing opposite "Italy" is replaced by the designation "ginecologia e ostetricia";(b) under "ophthalmology", the designation "oculistica" appearing opposite "Italy" is replaced by the designation "oftalmologia";(c) under "respiratory medicine", the designation "tisiologia e malattie dell'apparato respiratorio" appearing opposite "Italy" is replaced by the designation "malattie dell'apparato respiratorio";(d) the following two items are added: "-diagnostic radiology>TABLE>-radiotherapy>TABLE>"Article 2Article 7(2), of Directive 93/16/EEC is hereby modified as follows:(a) under "clinical biology", the designation "patologia diagnostica di laboratorio" appearing opposite "Italy" is replaced by the designation "patologia clinica";(b) under "microbiology-bacteriology", the designation "microbiologia" appearing opposite "Italy" is replaced by the designation "microbiologia e virologia";(c) under "biological chemistry", the following is added: ">TABLE>".(d) under "plastic surgery", the designation "chirurgia plastica" appearing opposite "Italy" is replaced by the designation "chirurgia plastica e ricostruttiva";(e) under "gastro-enterology", the designation "malattie dell'apparato digerente, della nutrizione e del ricambio" appearing opposite "Italy" is replaced by the designation "gastroenterologia";(f) under "endocrinology", the designation "endocrinologia" appearing opposite "Italy" is replaced by the designation "endocrionologia e malattie del ricambio";(g) under "physiotherapy", the designation "fisioterapia" appearing opposite "Italy" is replaced by the designation "medicina fisica e riabilitazione";(h) under "geriatrics", the following is added: ">TABLE>";(i) under "Community medicine", the following is added: ">TABLE>".(j) the items "diagnostic radiology" and "radiotherapy" are deleted.Article 3The following are added to the second group (four years) in Article 26 of Directive 93/16/EEC: "- diagnostic radiology- radiotherapy".Article 4The following are deleted from the second group (four years) in Article 27 of Directive 93/16/EEC: "- diagnostic radiology- radiotherapy".Article 51. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1999 at the latest. They shall inform the Commission as soon as they have done so.When the Member States adopt these provisions, the provisions shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The arrangements for such reference shall be adopted by the Member States.2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive.Article 6This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.Article 7This Directive is addressed to the Member States.Done at Brussels, 21 May 1999.For the CommissionMario MONTIMember of the Commission(1) OJ L 165, 7.7.1993, p. 1.(2) OJ L 253, 15.9.1998, p. 24.(3) OJ L 167, 30.6.1975, p. 19.